DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10/6/2020 has been entered. Claims 1-16 remain pending in the application.
Response to Arguments
3.	Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 6-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Redden et al. (US 20180330166 A1) in view of Jones et al. (US 20170200296 A1).
Regarding claim 1, Redden teaches a method (method for identifying bounding boxes for plants, see [0019]) comprising, 
receiving an annotated database of images (The training module 170 generates and/or accesses labeled image data, also referred to herein as labeled training data and labeled image data, see [0049]), 
receiving image data in real time (The camera 120 captures the image data as the platform is physically moving through the field, see [0025]); 
using the annotated database of images to train an object detection model (the labeled image may be split into smaller labeled images "tiles" that are used to train the plant detection model, see [0052]) for detecting and locating an image category of the at least one image category in a frame of the image data (The plant detection module 150 uses a trained detection model 180 to detect and classify plants or portions of plants, bounding boxes, and spray patterns, see [0032]); 
detecting and locating an image category of the at least one image category across image frames of the image data in real time using the object detection model (One task is to identify bounding boxes that specify where plants/crops/weeds /species are physically located on the ground in the field as represented by the image data and the types of the plants within each bounding box, see [0055]), the detecting and locating including capturing a frame of the image data as an image for image recognition (The pre-processing module 160 can pre-process training image data in preparation for training the plant detection model 180, as well as for image data collected in the field for actual use of the plant detection model, see [0034]).
detected and located image category in a highlighted view across the image frames using an electronic display, wherein the highlighted view visually tracks the detected and located image category across the image frames, wherein the detecting and locating the image category includes capturing a frame of the image data as an image for image recognition.
In an analogous art, Jones teaches the detecting and locating including visualizing the detected and located image category in a highlighted view across the image frames using an electronic display (Similarly, if text recognition imaging (step 60) is employed the acquired FOV image may be pre-processed to establish regions of text wherein processing of the text regions determines automatically a region of interest or the identified regions are visually highlighted such that the user then selects through gaze (eye-tracking), mouse, or inertial sensing to determine user's head movement, see [0120] and example of highlighted text “dose 1 per day” if Fig. 4C), wherein the highlighted view visually tracks the detected and located image category across the image frames (The visual information in the region of interest (ROI) may be input from either the field of view (FOV) image (step 32), or from a separate region of interest image source (step 34), as determined by user input, see [0121]), wherein the detecting and locating the image category includes capturing a frame of the image data as an image for image recognition (The ROI image is then captured (step 40) and overlaid or mapped, onto the ROI area, see [0121]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the plant application of Workman with the object detection of Jones to provide a system and method for enhancing textual based content displayed on the near-to-eye systems as suggested.
Regarding claim 6, Redden as modified by Graham teaches the method of claim 1, the detecting and locating including detecting and locating the image category across image frames at a sampling rate 

Regarding claim 7, Redden as modified by Graham teaches the method of claim 6, wherein the object detection model comprises a "You Only Look Once" (YOLO) analysis of the frames (the principles and modifications herein may be applied to other bounding box models, such as RCNN or YOLO, see Redden [0129]).

Regarding claim 15, Redden as modified by Graham teaches the method of claim 1, wherein the at least one image category comprises a leaf (For example, the center of a plant may be labeled a foreground object with a high confidence level whereas the boundary area between the edge of a leaf and the background may be labeled a foreground object with a low confidence level, see Redden [0091]).

6.	Claims 2-5, 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Redden et al. (US 20180330166 A1) in view of Jones et al. (US 20170200296 A1) and further in view of Graham et al. (US 20190279017 A1).
Regarding claim 2, Redden as modified by Jones teaches the method of claim 1.
However, Redden and Jones do not teach wherein the highlighted view labels the image category.
In an analogous art, Graham teaches wherein the highlighted view labels the image category (the labeling module 207 determines an object identifier associated with an item in the image. At 414, 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the plant application of Workman and the object detection of Jones with the detection of Graham to provide a system and method for performing object detection on an image of a scene and labeling detected items in the scene for use by the machine learning algorithm as suggested, see Graham [0001].

Regarding claim 3, Redden as modified by Jones and Graham teaches the method of claim 2, and Graham further teaches the capturing the frame including receiving a selection of the highlighted view and corresponding frame through the electronic interface (the object detection module 205 receives an image corresponding to the preview image, see Graham [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the plant application of Workman and the object detection of Jones with the detection of Graham to provide a system and method for performing object detection on an image of a scene and labeling detected items in the scene for use by the machine learning algorithm as suggested, see Graham [0001].

Regarding claim 4, Redden as modified by Jones and Graham teaches the method of claim 3, and Graham further teaches cropping the image using bounding box coordinates of the detected and located image category (The pre-processing module 160 may crop the image data to control the sizes of the images being processed by the plant detection model, see Redden [0038]).
Regarding claim 5, Redden as modified by Jones and Graham teaches the method of claim 4, providing the cropped image to an image recognition API for identification of a plant species appearing 
Regarding claim 8, Redden as modified by Jones and Graham teaches the method of claim 6, and Graham further teaches the detecting and locating the image category across the frames including comparing each new highlighted view with previous highlighted views (The image processing module 203 compares the features of a previously received image and a next preview image and determines whether an overlap exists between the images based on the feature comparison, see Graham [0040].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the plant application of Workman and the object detection of Jones with the detection of Graham to provide a system and method for performing object detection on an image of a scene and labeling detected items in the scene for use by the machine learning algorithm as suggested, see Graham [0001].

Regarding claim 9, Redden as modified by Jones and Graham teaches the method of claim 8,  and Graham further teaches computing an overlap coefficient for each respective pair of the new highlighted view and each view of the old highlighted views (image processing module 203 determines whether the overlap satisfies an overlap threshold. For example, the overlap threshold can have a range between 30%-50%, see Graham [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the plant application of Workman and the object detection of Jones with the detection of Graham to provide a system and method for performing object detection on an image of a scene and labeling detected items in the scene for use by the machine learning algorithm as suggested, see Graham [0001].


Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the plant application of Workman and the object detection of Jones with the detection of Graham to provide a system and method for performing object detection on an image of a scene and labeling detected items in the scene for use by the machine learning algorithm as suggested, see Graham [0001].

7.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Redden et al. (US 20180330166 A1) in view of Jones and further in view of Dunlap (US 20050192760 A1).
Regarding claim 16, Redden as modified by Jones teaches the method of claim 1.
 However, Redden and Jones do not clearly teach wherein the at least one image category comprises a flower.
In an analogous art, Dunlap teaches wherein the at least one image category comprises a flower (the distinguishing characteristics of the apical complex identified comprises the growth pattern of the apical complex selected from a member of the group consisting of the size, shape, color, presence or absence of the apical complex feature, position of the feature, geometrical dimension, flower, see [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the plant detection of Redden and the highlighting .

8.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Redden et al. (US 20180330166 A1) in view of Jones and further in view of McHugh et al. (US 20190279407 A1).
Regarding claim 10, Redden as modified by Jones teaches the method of claim 9.
However, Redden and Jones do not clearly teach adjusting transparency of a previous highlighted view to fade the view when the respective overlap coefficient is below a threshold level.
In an analogous art, McHugh teaches adjusting transparency of a previous highlighted view to fade the view when the respective overlap coefficient is below a threshold level (if a virtual object with a priority three 716a is rendered on the display, and is overlapped by a virtual object with a priority two 714a, the transparency level of the virtual object with the priority three 716a can be faded to a second predetermined threshold, see [0132]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the plant detection of Redden and the highlighting of Jones with the augmented reality of McHugh to provide a system and method for augmented reality interaction as suggested, see McHugh [0004].
Regarding claim 11, Redden as modified by Jones and McHugh teaches the method of claim 10, fading out a previous highlighted view when the respective overlap coefficient is below a threshold level over a designated number of frames (For example, a priority three 716a will fade or become semi-transparent when a virtual object with a priority one 712a appears on the display, see [0134] and the rendering engine 340 repeats the method 1000 at a predefined time interval, the occurrence of a new frame, or based on an event, see McHugh [0145]).
.

9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Redden et al. (US 20180330166 A1) in view of Jones and further in view of Nishio et al. (US 20080088856 A1).
Regarding claim 13, Redden as modified by Jones teaches the method of claim 9.
However, Redden and Jones do not clearly teach detecting a stability coefficient of a device capturing the image data.
In an analogous art, Nishio teaches detecting a stability coefficient of a device capturing the image data (stability output means 58 for outputting stability of a reception-light peak waveform, see [0138] and in particular, by setting proper thresholds in accordance with measurement parameters or the like, the stability of the profile shape can be recognized in color display more adapted to an application, see [0240]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the plant detection of Redden and the highlighting of Jones with the stability of Nishio to provide an optical displacement measuring method capable of performing accurate positional adjustment on a work at the time of installing a sensor head as suggested, see Nishio [0009].
Allowable Subject Matter
10.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pengelly et al. (US 20130114849 A1) discloses disclosed herein are methods and devices that provide a way to efficiently provide real-time recognition and tracking of objects in a scene or digital image over time, from one image frame to the next.
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE M LOUIS-FILS/               Examiner, Art Unit 2641                                                                                                                                                                                         


/CHARLES N APPIAH/               Supervisory Patent Examiner, Art Unit 2641